Citation Nr: 0411757	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  00-16845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
heart disease, to include residuals of a myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The appellant served on active duty from January 1955 to 
January 1959.  He was on active duty for training from June 
8, 1985, to June 22, 1985.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The appellant was afforded a hearing before a hearing officer 
at the RO in August 2000.  He was also afforded a hearing 
before the undersigned Acting Veterans Law Judge in December 
2002.


FINDINGS OF FACT

1.  In a January 1990 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for heart disease and after 
the appellant was notified of the decision and of his 
procedural and appellate rights, he did not perfect an appeal 
of the rating decision and the rating decision became final. 

2.  The additional evidence submitted since the January 1990 
rating decision bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   




CONCLUSIONS OF LAW

1.  The January 1990 rating decision, in which the RO denied 
reopening of the claim of service connection for heart 
disease, became final.  38 C.F.R. §§ 3.104(a), 19.192 (1989).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for heart disease, including 
residuals of a myocardial infarction, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition of the issue of 
reopening the claim, compliance with VCAA for the purpose of 
this decision would impose additional burdens on VA with no 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  For this reason, further discussion of 
possible development of the evidence or whether VA fulfilled 
its duties under the VCAA for the issue of reopening this 
claim is not warranted. 

Evidence Previously Considered 

The evidence of record previously considered included service 
medical records for the period of active duty (negative for 
heart disease), electrocardiographic reports dated in 1978 
and 1983 (read as normal), medical records for the period of 
active duty for training (documenting chest pain) and records 
of a private hospital dated in June 1985 (documenting 
coronary artery disease and EKG findings of a myocardial 
infarction). 

Service connection for heart disease was initially denied by 
the Board in an August 1988 decision.  In its decision on the 
merits of the claim, the Board found that the appellant's 
heart disease was not incurred in or aggravated by his period 
of active duty, that heart disease preexisted his period of 
active duty for training and that the preexisting heart 
disease was not aggravated during his period of active duty 
for training. 

In 1989, the appellant petitioned to reopen his claim.  The 
additional evidence submitted consisted of Air National Guard 
medical records from 1974 to 1984 that were negative for 
heart disease.  In a January 1990 rating decision, the RO, 
considering the additional evidence, denied reopening of the 
claim.  After the appellant was notified of the adverse 
determination and of his appellate rights, he did not perfect 
an appeal of the rating decision and it became final. 

Claim to Reopen 

After the 1990 rating decision, the appellant filed another 
petition to reopen his claim.  

In the August 1999 rating decision, now on appeal, the RO 
found that the appellant had not submitted new and material 
evidence adequate to reopen his claim for service connection 
for heart disease.  After considering additional evidence, 
the RO determined that new and material evidence had been 
presented to reopen the claim for service connection for 
heart disease and so informed the appellant in the May 2001 
supplemental statement of the case. 

A determination of whether or not there is new and material 
evidence to reopen a claim is a mandatory jurisdictional 
requirement that the Board must decide independently of how 
the RO ruled.  Barnett v. Brown, 83 F.3d 1380, 1384 (1996);   
Jackson v. Principi, 265 F.3d 1366, 1369 (2001). 

The additional evidence of record since the 1990 rating 
decision consists of the following items: 

(1) Copies of Air National Guard medical records from 
1974 to 1985;  

(2) Statements from PRD, M.D., GC, M.D., MK, M.D.; 

(3) A 1992 report of the Air Force Board for Correction 
of Military Records denying the appellant's request that 
he should have been retired by reason of physical 
disability, resulting from his heart attack in 1985 
while on active duty for training; 

(4) An August 1985 line-of-duty determination by the New 
York Air National Guard, recommending a finding of 
aggravation by service for the episode of chest pain and 
the subsequent findings while on active duty for 
training; 

(5) A March 2001 statement of a VA physician, who 
expressed the opinion that that the appellant's long 
hours, heavy lifting and strenuous work while on active 
duty for training in June 1985 were at least as likely 
as not the cause of his myocardial infarction.    

Principles Relating to Reopening a Claim of Service 
Connection 

In order to reopen a previously, unappealed rating decision, 
there must be new and material evidence presented or secured 
since the time that the claim was last rejected by the RO on 
any basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's January 1990 rating decision is the last 
time the claim was denied, the Board will consider the 
additional evidence submitted since then. 

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Pursuant to the provisions for determining new and material 
evidence, the Board finds that items (1), (2) and (3) are 
either duplicative of records previously considered or 
redundant as to facts previously considered or irrelevant to 
the original presentation of chest pain in 1985.  

As for the remaining items, the Board finds that the line-of-
duty determination and the March 2001 medial opinion bears 
directly and substantially upon the specific matter under 
consideration and is of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the appellant's claim.  

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for heart disease, to include the 
residuals of a myocardial infarction, is reopened. 38 C.F.R. 
§ 3.156(a).

Although the record contains sufficient evidence to reopen 
the claim for service connection, the Board has determined 
that further development is required before proceeding to 
consider the merits of the underlying claim.  Accordingly, 
the Board is undertaking additionally development pursuant to 
authority granted by 38 C.F.R. § 20.901 (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing the veteran's service connection claim.  See Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  


ORDER

New and material evidence sufficient to reopen the claim of 
service connection for heart disease, including residuals of 
a myocardial infarction, has been submitted and to this 
extent the appeal is granted.



	                        
____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

